Citation Nr: 1705334	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  07-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as a result of service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1974 to March 1976 and March 1978 to December 1994, to include a tour in Southwest Asia during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision on behalf of the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Veteran filed a notice of disagreement in March 2007.  The RO issued a statement of the case (SOC) in October 2007.  In November 2007, the Veteran submitted a timely substantive appeal.  

The Veteran initially requested a Central Office hearing before a Veterans Law Judge via his November 2007 VA Form 9.  In a subsequent September 2009 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn and the claim will be adjudicated based upon the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

In March 2010, September 2011, February 2014, and September 2014, the Board remanded this appeal to the RO for further development.  

In March 2015, the Board denied the claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the March 2015 Board denial and remanded the claim to the Board for action consistent with the terms of the Joint Motion.  Thereafter, in December 2015, the Board remanded the claim.  The appeal has now been returned to the Board for appellate disposition.

The Veteran submitted a waiver of agency of original jurisdiction consideration in August 2016, followed by additional evidence in September and October 2016.  Thus, although received after the August 2016 supplemental SOC, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c) (2016).
This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.


FINDING OF FACT

The Veteran's current obstructive sleep apnea is not shown to have manifested during active service, developed as a result of an established event, injury, or disease during active service, or to be due to or aggravated by service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board finds that VA has satisfied its duty to notify in this case through letters sent November 2006, March 2010, and January 2012.  The letters advised the Veteran of the evidence needed to substantiate his claim of service connection for sleep apnea.  The letters described the Veteran's and VA's responsibilities, to include what evidence should be provided by him and what evidence should be provided by VA.  They also advised on the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), VA treatment records and examination reports, private treatment records, lay statements from the Veteran's spouse and co-workers, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in November 2006, March 2010, March 2012, April 2014, October 2014, and August 2016 in conjunction with his claim.  In rendering the collective medical opinions, the VA examiners addressed the essential contentions of the Veteran, were informed by a review of the claims file, and presented the opinions in the context of the pertinent clinical history.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The claim was most recently remanded in December 2015.  As instructed by the Board, the RO obtained an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed obstructive sleep apnea.  The development ordered by the Board was substantially completed and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the evidence of record provides sufficient information to adequately evaluate the claim, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.  

II.  Legal Criteria 

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2016) (effective before and after Oct. 16, 2012).  However, if signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).  Here, the Veteran's post-service signs and symptoms have been attributed to a known clinical diagnosis of obstructive sleep apnea; thus, presumptive service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Service connection can be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, obstructive sleep apnea is not designated as a chronic disease for presumptive service connection purposes.
III.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has obstructive sleep apnea as a result of his active service.  In statements submitted in support of his claim, he asserted that his service-connected hypertension either caused or aggravated or had been caused or aggravated by sleep apnea.  He reported that hypertension was a known symptom of sleep apnea.  He asserted that he had symptoms of sleep apnea during active service and that it was his belief that the disorder developed as a direct result of his use of oxygen breathing apparatus (OBA) and gas masks in his duties as member of firefighting and repair party teams.  He also asserted that his sleep apnea had developed as a result of irregular and disrupted sleep due to his duties and living conditions aboard ship during active service.

His STRs are negative for diagnosis or treatment for obstructive sleep apnea.  An August 1978 report noted the Veteran complained that he was unable to sleep until early in the morning.  The diagnosis at that time was stress/anxiety.  In subsequent reports of medical history, the Veteran denied having ever having frequent trouble sleeping.  In a November 1994 report, he noted having frequent headaches, nervousness, irritability, and easy fatigability, but that he seldom had insomnia or morning tiredness.  An April 1993 Report of Medical History contained the Veteran's denial of any current or past issues related to ear, nose, or throat trouble or frequent trouble sleeping.  His separation physical in November 1994 found the Veteran to be clinically normal.

Post-service medical records include a summary of care report noting a sleep disorder in March 2003.  An August 2006 medical center report noted a diagnosis of severe obstructive sleep apnea.  The split-night polysomnogram report noted testing in August 2006 without opinion as to etiology.

Upon VA examination in November 2006, the Veteran reported that he had sleep apnea that existed since 1985.  A diagnosis of sleep apnea was provided without opinion as to etiology.

In a November 2006 statement, the Veteran's spouse reported that he had snored very loudly since they began living together in 1976, that his snoring increased in intensity when he came home from deployments or other extended exercises, and that he had talked in his sleep.  She also stated that she had noticed that he had gaps in his breathing, and that his snoring and breathing gaps had become more pronounced over the years.  She asserted that his sleeping problems and sleep apnea had started during service.

In statements dated in March 2010, fellow service members E.V. and F.V. signed nearly identical statements reporting that they had served with the Veteran and on numerous occasions had been guests in his home.  They reported that they had noticed the increasing intensity/irregularity of his snoring and had repeatedly suggested that he undergo a sleep study.  They stated their beliefs that his sleep apnea was caused by service and that they had told him his sleep apnea was caused by his irregular sleep habits and conditions and use of OBAs during active service.  

In statements dated in March 2010, the Veteran's co-workers H.M.B. and H.G. reported they had known him since 2005 and, in essence, that they believed his sleep apnea started during active service.  

In a statement dated in May 2011, fellow service member F.F.F. recalled serving with the Veteran from 1982 to 1984 and that he had often been a guest in his home.  It was noted that he had snored loudly during those nights and that his snoring gave his family some problems.  

A March 2010 VA examination noted a diagnosis of sleep apnea onset in 2006.  The examiner stated the disorder was not secondary to hypertension and was not likely secondary to the Veteran's time in service.  In a subsequent report, the examiner noted the claims file and STRs were reviewed and that sleep apnea was not caused by or a result of service or hypertension or gout.  The rationale for the opinion was noted to have been based upon the examination findings and claims file review.  

A subsequent VA examination in March 2010 included a diagnosis of obstructive sleep apnea.  The examiner summarized the evidence of record and found that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that a diagnosis of obstructive sleep apnea was provided after retirement from service and that hypertension did not aggravate obstructive sleep apnea because there was no pathophysiological relationship.  

A private medical statement from Dr. C. dated in March 2011 noted the Veteran had obstructive sleep apnea confirmed by an August 2006 sleep study.  It was the physician's opinion that medical records and statements from the Veteran's spouse, friends, and associates indicated he had sleep apnea during military service.  

A July 2013 VA medical opinion noted the claims file had been reviewed and the physician concurred with the opinion that obstructive sleep apnea was not service related.  The physician further found that the opinion of record to the contrary was based upon speculation and conjecture.  

An April 2014 VA medical opinion found it was less likely than not that the Veteran's obstructive sleep apnea was secondary to and/or had a nexus to his hypertension or was caused by, had nexus to, or aggravated by military service.  It was noted that the opinion was based upon a comprehensive review of the medical evidence and current medical literature.  The medical officer noted the current medical literature was silent for hypertension causing obstructive sleep apnea and that the service treatment reports were silent for complaint, diagnosis, treatment, or event suggesting obstructive sleep apnea.  

In an October 2014 addendum report, the examiner found that it was less likely than not that the claimed obstructive sleep apnea was a nexus of and/or aggravated by his training with OBA and gas masks because of the lack of medically-based, active duty clinical evidence, lack of medially-based, clinical evidence in the medical and military literature, and with consideration of the lay statement by his spouse 12 years after the first diagnosis of obstructive sleep apnea.  A summary of the current medical literature reviewed addressing the pathophysiology for obstructive sleep apnea and regarding OBA and gas masks mechanics and use was provided.  It was noted that the medical community and the military medical literature lacked supportive medically-based, clinical evidence to support a nexus between the use of OBA or gas masks as a direct cause of obstructive sleep apnea.  The medical officer also summarized the Veteran's pertinent service treatment records and found that the records were silent for respiratory complications related to the event and/or the use of an OBA and/or gas mask type device, for known constitutional signs and symptoms of obstructive sleep apnea such as apneas, hypopneas, or respiratory effort-related arousals in association with excessive daytime somnolence (hyper somnolence), waking with gasping, choking, or breath-holding, and for clinical findings upon examination for anatomical variation in airway and/or craniofacial development and/or function.  

An August 2016 addendum opinion contained the examiner's finding that the Veteran's diagnosis of sleep apnea was less likely as not incurred in or caused by service, nor caused by the Veteran's service-connected hypertension, nor permanently aggravated or worsened beyond its normal progression from service-connected hypertension.  He further stated that the pathophysiologic mechanism of sleep apnea is unrelated to the pathophysiology of hypertension.  The examiner noted the lay evidence of record, but stated that obstructive sleep apnea is diagnosed by a sleep study.  

After careful consideration of the evidence of record, the Board finds that the Veteran's current sleep apnea is not shown to have manifested during active service, developed as a result of an established event, injury, or disease during active service, or to be due to or aggravated by service-connected hypertension.  

When reviewing the medical evidence of record, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens, supra at 433.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the examiner's qualifications and analytical findings; the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds the May 2011 opinion of Dr. C. as to the etiology of the Veteran's sleep apnea to be of little probative value, as it was based upon a review of lay statements and unidentified medical records without sufficient details or medical rationale.  The opinion was based upon the lay statement assertions of symptoms manifested during active service that are not found to be credible, as discussed further below.  Reonal v. Brown, 5 Vet. App. 458 (1993) (VA is not required to accept the credibility of a medical opinion which is based upon an inaccurate factual history).  As noted by the July 2013 VA examiner, Dr. C's opinion was based upon speculation and conjecture. 

Consequently, Dr. C.'s summary opinion provided without detailed rationale is outweighed by the multiple opinions of record from VA examiners based upon thorough consideration of the full claims file.  The Board assigns the collective opinions of the VA examiners more probative value than the Dr. C. letter because the examiners' opinions were based upon comprehensive review of the Veteran's medical history and supported by detailed rationales.  See Jandreau, supra at 1376 (Fed. Cir. 2007) (noting "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez, supra at 304 (noting "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight . . . if it contains only data and conclusions.").  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, Dr. C's opinion on the etiology is absent of sufficient detail to allow the Board to make a reasoned decision.  The single sentence regarding a nexus between service and sleep apnea fails to explain the basis for the opinion.  

The opinions of the March 2010, July 2013, April 2014, October 2014, and August 2016 VA examiners are found to be persuasive in their consistent findings that there was no medical evidence of obstructive sleep apnea during active service, no credible evidence of associated symptoms manifested during active service, and no evidence that sleep apnea was due to or aggravated by any service-connected disability.  The examiners reviewed the claims file, to include records over the course of the Veteran's active service period and reports of manifest symptoms, and found insufficient evidence of symptoms associated with obstructive sleep apnea in service to support the finding of a nexus.  The most recent medical opinion of August 2016 specifically addressed the lay evidence, and explained that sleep apnea is not diagnosed via witness statements, but through a sleep study. 

These opinions are shown to have been based on interviews with the Veteran and review of the evidence of record.  The VA examination reports contain adequate rationale in support of the opinions on etiology.  Thus, the Board finds that the collective opinions of the VA examiners are dispositive of the nexus issue, on both direct and secondary theories of entitlement.  The Board also finds that the examiners adequately considered the credible evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
 
The Board acknowledges the Veteran's assertions that his sleep apnea is related to his military service, to include as secondary to his service-connected hypertension.  The Veteran also reported using OBA and gas masks during active service and experiencing interrupted sleep during service aboard ship.  His statements are consistent with the circumstances of his service.  While lay persons are competent to provide opinions on some medical issues, determining the etiology of a complex condition such as sleep apnea falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, although the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed sleep apnea is etiologically related to his military service or hypertension requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra at 1376 (2007).  Furthermore, this opinion is in conflict with the Veteran's April 1993 Report of Medical History which denied frequent trouble sleeping, as well as the November 1994 Report of Medical Examination which found no medical abnormalities.  Accordingly, the Board assigns little probative value to the Veteran's opinion that his sleep apnea is related to his military service, including the use of OBA and gas masks, or service-connected hypertension. 

The Board has also considered the statements from the Veteran's spouse, fellow service members, and co-workers.  However, these statements were provided many years after the Veteran's retirement from active service in support of a claim for compensation.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan, supra (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Although the lay statements asserted that symptoms of sleep apnea had been noticed during service, these reports are assigned little probative value as they are inconsistent with the clinical evidence of record and with the Veteran's own reports of his medical history, as described above.  

Additionally, Mr. H.M.B and Mr. H.G. stated that they worked with the Veteran since 2005; thus, neither personally witnessed the Veteran in service prior to his retirement in 1994.  Their nearly identical statements are afforded little probative value as it appears that they first met the Veteran over a decade after his separation and cannot provide meaningful insight as to in-service symptomatology.  

The Veteran's wife and fellow sailors (Mr. F.V., Mr. E.V., and Mr. F.F.F.) can attest to in-service events.  Each described his loud snoring noted during service.  The Veteran's wife also described breathing issues.  However, lay persons, are not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing sleep apnea, or linking such a disorder to active duty service or a service-connected disability.  There is no indication that his wife or friends have any medical training or expertise as to sleep apnea.  They are not competent to provide etiology opinions regarding an association between the post-service diagnosis of obstructive sleep apnea and the described symptoms in-service.  There are instances in which lay testimony can serve to establish an association between service and the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Charles v. Principi, 16 Vet. App. 370 (2002).  However, as questions of medical diagnosis for sleep apnea and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, the statements from the Veteran's spouse and fellow service members are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  

Competent evidence concerning the nature and extent of the Veteran's sleep apnea was provided by the VA examiners who interviewed and evaluated him during the appeal.  Thus, to the extent that any lay evidence is deemed competent or credible, it is outweighed by the competent medical evidence that assessed the etiology of the Veteran's obstructive sleep apnea.  

Therefore, as the most probative evidence of record does not reflect a nexus between the Veteran's current sleep apnea diagnosis and his service or his service-connected hypertension, the claim for service connection must be denied, on both direct and secondary theories of entitlement.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra at 55-57.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


